Citation Nr: 1422670	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  11-14 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for lumbar spine disorder, to include secondary to a right knee disorder.

2.  Entitlement to service connection for a hip disorder, to include secondary to a right knee disability.

3.  Whether the reduction of a 20 percent rating for a right knee disability to a 10 percent rating effective September 27, 2006, was proper. 

4.  Entitlement to an increased rating in excess of 20 percent disabling for a right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran had active service from September 1982 to August 1985.

These matters come before the Board of Veterans' Appeals  (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2010, the Veteran appeared for a hearing which was conducted at the RO by a Decision Review Officer.  He also, in April 2013, testified at a Travel Board hearing before the undersigned Veterans Law Judge.  Transcripts of these hearings, both in paper and electronic form, have been associated with the claims file.  See "Virtual VA" (VA's electronic data storage system).  

The Board notes that it has reviewed both the Veteran's physical claims file and "Virtual VA" to ensure that the complete record is considered.

As discussed below, the Board finds that the RO's reduction of the Veteran's service-connected right knee disability from 20 percent to 10 percent was improper, and, as the evidence of record shows that this claim was initially began as one seeking an increased rating, and as the Veteran throughout his appeal has claimed that an increased rating was warranted, the Board has included the issue as indicated on the title page of this decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the Board addresses a question that has not been addressed by the agency of original jurisdiction, the Board must consider whether the Veteran has been prejudiced thereby).

The issue of entitlement to an increased rating in excess of 20 percent disabling for a right knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a current low back disorder that is etiologically due to his service-connected right knee disorder.

2.  Resolving all reasonable doubt in the Veteran's favor, the Veteran has a current hip disorder that is etiologically due to his service-connected right knee disorder.

3.  The RO's September 2008 rating decision, which reduced the Veteran's service-connected right knee disorder from 20 percent disabling to 10 percent disabling, was made without adequate consideration of pertinent laws and regulations.


CONCLUSIONS OF LAW

1.  The Veteran's lumbar spine disorder is proximately due to his service-connected right knee disorder.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).

2.  The Veteran's hip disorder is proximately due to his service-connected right knee disorder.  38 U.S.C.A. §§ 1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2013).



3.  The September 2008 rating decision reducing the Veteran's service-connected right knee disorder from 20 percent disabling to 10 percent disabling was improper and the 20 percent disability evaluation is restored.  38 C.F.R. §§ 3.105, 3.344 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has reviewed all of the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the United States Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show.

Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Given the favorable disposition below as to the issues of entitlement to service connection, no discussion of those duties is required.

As concerning the ratings reduction matter now on appeal, as explained below, there are specific notice requirements, found in 38 C.F.R. § 3.105(e), which are applicable to reductions in ratings.  The Board believes that those specific notice requirements take precedence over the more general notice requirements found in the Veterans Claims Assistance Act of 2000 (VCAA).  The United States Court of Appeals for Veterans Claims (Court) has referred to "the canon of interpretation that the more specific trumps the general."  See Zimick v. West, 11 Vet. App. 45, 51 (1998) ("a more specific statute will be given precedence over a more general one . . . .") [quoting Busic v. United States, 446 U.S. 398, 406 (1980)]; see also Kowalski v. Nicholson, 19 Vet. App. 171, 176-77 (2005).

In any event, as will be explained below, the Board is restoring the previously assigned 20 percent disability rating.  Any possible lack of parallel compliance with the VCAA is rendered harmless thereby.

Laws and Regulations/Factual Background/Analysis

Service Connection

In addition to the laws and regulations already discussed above, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of the following:  (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

If a veteran served 90 days or more on active duty, service incurrence will be presumed for certain chronic diseases, such as arthritis, if the disease became manifest to a compensable degree within the year after active service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307(a), 3.309(a).  As the record fails to show the arthritis of lumbar spine was manifested to a compensable degree within the year after active service, service connection is not warranted on a presumptive basis.


Disability which is proximately due to or the result of service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran seeks entitlement to service connection for lumbar spine disorder and for a hip disorder.  He is currently diagnosed with lumbar spine arthritis and right sacroiliac joint dysfunction, and right trochanteric bursitis.  The RO granted service connection for a right knee disability in June 1986.  He claims that his present lumbar spine and hip problems are secondarily-related to his right knee disorder.

Service treatment records make no mention of the Veteran being treated for a low back disorder.  A March 1984 health record does show a diagnosis of bilateral hip and knee pain, etiology unknown.  However, the Board notes that pain is not, in and of itself, a disability for the purposes of service connection.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) (holding that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted), appeal dismissed, 259 F.3d 1356 (Fed. Cir. 2001).  This absence of an in-service finding of low back and hip disabilities is not fatal to the Veteran's instant claim, as he is essentially basing these claims on a theory of secondary service connection.  




The evidence of record, found in the Veteran's voluminous claims file, includes several opinions regarding the existence (or not) of an etiologically-based relationship between the Veteran's two claimed disorders and his service-connected right knee disability.  

A July 2006 letter from a private chiropractor, S.H., shows that he mentioned having treated the Veteran since 2005 for his knee, neck, and shoulder pain.  He opined, in pertinent part, that it was "at least as likely as not" that the Veteran's arthritis which caused his thoracic spine pain was the result of the altered gait caused by the Veteran's service-connected right knee.   

A May 2007 VA primary care nursing note shows that a physician, Dr. R.S., supplied a diagnosis of right sacroiliac joint dysfunction.  He added that the Veteran's right knee pain "contributes" to the right sacroiliac joint pain.  

A letter dated later in May 2007, from a VA physician, Dr. B.R., observed that the above-mentioned Dr. R.S. had indicated that a direct link existed between the Veteran's knee pain and sacroiliac joint pain.  Dr. B.R. added that it was his belief that there was an "established link" between the Veteran's [service-connected] knee injury and his continuing low back pain.  

A March 2008 VA joints medical opinion shows that a physician, Dr. C.H., after examining the claims folder, but not examining the Veteran, opined that the Veteran's low back and hip conditions were "not secondary" to his right knee condition.  He added that medical literature does not support a finding of such a relationship.  The examiner also mentioned that he examined the Veteran's right knee in June 2007.  

Another letter from Dr. B.R., dated in November 2008, shows that he opined that it was "more likely than not" that the Veteran's low back and hip pain was a "direct result" of the altered gait brought about by pain associated with the Veteran's service-connected right knee.  


The evidence does not show, and the Veteran himself has provided no history or documentation indicating that direct service connection is warranted for either the claimed lumbar spine or hip disorders.  Accordingly, service connection is not warranted for either the lumbar spine or the hips on a direct basis.

The Board finds that, however, in resolving all reasonable doubt in the Veteran's favor, entitlement to service connection for a lumbar spine disorder and for a hip disorder, on a secondary service connection basis, is warranted.  As discussed above, the record includes several opinions pertaining to the existence of such a relationship.  Opinions both positive and negative are shown to have been provided relating his low back and hip problems to his serviced-connected right knee disorder.  The benefit of the doubt is hereby accorded the Veteran as to these two service connection claims, and, accordingly, in resolving reasonable doubt in his favor, service connection for a lumbar spine disorder and for a hip disorder is granted.

Reduction

A restoration claim involves a determination as to whether a reduction in disability rating initiated by the RO was appropriate, whereas an increased rating claim is initiated by the Veteran and concerns his disagreement with the disability rating assigned to a service-connected disability.  As will be discussed below, this claim requires the application of distinctive procedural requirements, burdens of proof, and law and regulations.

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155 (West 2002).  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.



Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2013); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of a Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).  

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, set forth in 38 C.F.R. § 3.344 (2013).  That section provides that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that these considerations are required for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  In this case, the Veteran's 20 percent rating for his right knee disorder had been in effect for a period shorter than 5 years.

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. § 3.105(e) (2013).

Under 38 C.F.R. § 3.105(e), prior to implementing a rating reduction, the agency of original jurisdiction (AO) must issue a rating decision proposing the reduction and setting forth all material facts and reasons, notify the beneficiary of the contemplated action and furnish detailed reasons therefor, and allow 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  However, these due process requirements apply only where the rating reduction would result in a reduction of the overall disability rating, such that compensation payments being made at the time would be reduced or discontinued.  See Stelzel v. Mansfield, 508 F.3d 1345, 1347- 49 (Fed. Cir. 2007); VAOPGCPREC 71-91 (Nov. 7, 1991).  This was not the case in this matter, as the reduction did not result in a reduction of compensation payments.  See September 2008 rating decision.  

Review of the September 2008 rating decision shows that the RO's decision to reduce the Veteran's rating from 20 percent to 10 percent for his right knee disorder was essentially premised on the fact that in the course of a July 2005 VA examination right knee range of motion testing showed flexion to 86 degrees and full extension after repetitive motion.  The Board observes that other motion testing showed active motion to 70 degrees.  The RO also noted that in the course of a current examination (June 2007) right knee flexion was to 125 degrees.  Instability was also reported not to have been shown in June 2007.  The RO determined that "improvement" had been shown concerning the Veteran's right knee since his last VA examination.  

As noted, the Veteran in this case was not required to have been advanced notice concerning the reduction of his disability rating.  See 38 C.F.R. § 3.105(e) (2013).




As to this issue then, the question that remains is whether the RO correctly applied the substantive law and regulations regarding the reduction.  In the June 2008 rating decision the Veteran's rating for his service-connected right knee was reduced to 10 percent effective September 27, 2006.  The 20 percent disability rating had been in effect from July 5, 2005; see September 2005 RO rating decision.  As the 20 percent rating had not been in effect for five years or more, the provisions of 38 C.F.R. § 3.344 do not apply.  In reaching its reduction decision in September 2008, the RO, as noted, appears to have relied upon findings set out in the above-discussed July 2005 and June 2007 VA examinations.  A review of the March 2011 Statement of the Case (SOC), however, indicates that the RO failed to make a specific determination that there was an actual improvement in the Veteran's ability to function under the ordinary conditions of work and life.

Pursuant to the Court's holdings in Faust and Brown, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in a Veteran's ability to function under the ordinary conditions of life and work.  See Faust, 13 Vet. App. at 350; see also Brown, 5 Vet. App. at 421.  As such, the RO's failure to make such a determination in this case renders the reduction improper.

The law is clear that certain procedures, set forth in Brown and Faust, must be followed when a disability rating is reduced. The RO's failure to comply with the requirements renders the reduction from 20 percent to 10 percent void ab initio.  See Kitchens v. Brown, 7 Vet. App. 320, 325 (1995); see also Dofflemeyer v. Derwinski, 2 Vet. App. 277, 280-82 (1992). 

In Schafrath, at 595, the Court explained that where a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored. Such action is required in this case.  Accordingly, the previously assigned 20 percent rating for the right knee disorder is restored as of July 5, 2005.  The appeal is allowed to that extent.



ORDER

Service connection for lumbar spine arthritis is granted.

Service connection for a hip disability is granted.

The reduction of the disability rating for the Veteran's service-connected right knee disorder from 20 percent to 10 percent, effective September 27, 2006, was not proper and the claim to restore the 20 percent rating, effective July 5, 2005, is granted.


REMAND

Reasons for remand:  To afford the Veteran a VA examination and to satisfy other due process concerns.

The Veteran's service-connected right knee disability, characterized as right knee traumatic arthritis with history of chondromalacia and atrophy vastus medialis muscle, has been evaluated using criteria of Diagnostic Code 5010.

Diagnostic Code 5010 provides that arthritis due to trauma will be rated under Diagnostic Code 5003.  Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion.

Other pertinent diagnostic codes concerning the knee include Diagnostic Code 5257 which provides for the evaluation of other impairment of the knee, to include recurrent subluxation or lateral instability.  When the disability is slight, a rating of 10 percent is provided.  When the disability is moderate, a rating of 20 percent is provided.  When the disability is severe, a rating of 30 percent is provided. 




Diagnostic Code 5260 provides that a 10 percent rating is warranted when flexion is limited to 45 degrees; a 20 percent rating is warranted when flexion is limited to 30 degrees; and a 30 percent rating is warranted when flexion is limited to 15 degrees. 

Also, under Diagnostic Code 5261, knee extension limited to 10 degrees is assigned a 10 percent evaluation.  A 20 percent evaluation is warranted for knee extension limited to 15 degrees.  A 30 percent evaluation is warranted for knee extension limited to 20 degrees.  38 C.F.R. § 4.71a.

The Veteran was most recently afforded a VA examination to evaluate the nature and severity of his service-connected right knee disability in September 2010.  This is more than three years ago.  In some instances, when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Peters v. Brown, 6 Vet. App. 540, 542 (1994), Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997). 

In light of the factors noted above, as well as in contemplating that the Veteran has not been examined by VA since September 2010, the Board concludes that, in this case, another VA examination is needed to render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary.

The Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007). Hence, in readjudicating this increased rating claim the RO must consider the Hart decision.





The Board also observes that a July 2008 letter is of record from a private vocational and rehabilitation consultant.  She mentioned that she was an independent case manager who worked with the VA Vocational and Rehabilitation and Employment (VR&E) office through the VA Jackson RO.  She further mentioned that she had evaluated the Veteran to participate in an independent living program.  However, there is no record of whether he has a Vocational and Rehabilitation folder.  If the Veteran has a Vocational and Rehabilitation folder, it should be associated with his claims file so that it may be considered during the adjudication of his claim.

In order to give the Veteran every consideration with respect to the present appeal and to ensure due process, it is the Board's opinion that further development of the case is necessary. 

Accordingly, the case is REMANDED for the following action: 

1.  The RO/AMC should determine whether the Veteran has a Vocational and Rehabilitation folder.  If one exists, obtain it and associate it with his claims file.  If one does not exist, documentation of this fact must be associated with his claims file. 

2.  The RO/AMC should arrange for the Veteran to undergo a VA orthopedic examination so that the nature, extent, and severity of his service-connected right knee disorder may be ascertained.  The claims file must be made available to the VA examiner, and the examiner should review the file prior to the examination.  All appropriate tests and studies, including X-rays and range of motion studies of the right knee, reported in degrees, should be accomplished.  All findings should be made available to the physician prior to the completion of his or her report, and all clinical findings should be reported in detail.

The examiner must render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the service-connected right knee.  If pain on motion is observed, the examiner must indicate the point at which pain begins.  In addition, after considering the Veteran's documented medical history and assertions, the examining physician must indicate whether, and to what extent, the Veteran experiences likely functional loss due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner must identify all impairments affecting the right knee.  The examiner should specifically indicate whether arthritis is present and, if so, whether this is supported by X-ray findings.  The examiner must report whether there is recurrent subluxation or lateral instability of the knee and, if so, whether such is best characterized as "slight," "moderate," or "severe."  The examiner should also indicate whether, in the right knee, there is ankylosis, dislocation or removal of cartilage, impairment of the tibia or fibula, or genu recurvatum.

3.  The Veteran is hereby notified that it is his responsibility to report for the above-ordered VA examination, to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2013).  In the event that the Veteran does not report for any ordered examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address prior to the date of the examination.  It should also be indicated whether any notice that was sent was returned as undeliverable. 

4.  The RO/AMC should ensure that the requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If the ordered action is determined to have not been undertaken or to have been taken in a deficient manner, appropriate corrective action should be taken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  If, while in remand status, additional evidence or information received triggers a need for further development or assistance, such as providing the Veteran with updated notice of what evidence has been received and not received by VA as well as who has the duty to request evidence, then such development must be undertaken by VA.  38 U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

6.  Thereafter, and following any other indicated development, the RO/AMC should readjudicate the appealed issue of entitlement to a disability rating in excess of 20 percent for the service-connected right knee disability.  The RO/AMC must consider whether different ratings may be warranted for different time periods in light of the decision in Hart.  If in any respect the appeal is denied, the Veteran and his representative should be provided a supplemental SOC (SSOC) in accordance with 38 U.S.C.A. § 7105 (West 2002) which includes a summary of any additional evidence submitted, applicable laws and regulations, and the reasons for the decision.  They should then be afforded an applicable time to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


